
	
		II
		111th CONGRESS
		1st Session
		S. 205
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mr. Bingaman (for
			 himself, Mrs. Hutchison,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 McCain, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize additional resources to identify and
		  eliminate illicit sources of firearms smuggled into Mexico for use by violent
		  drug trafficking organizations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southwest Border Violence
			 Reduction Act of 2009.
		2.Project
			 gunrunner
			(a)In
			 generalThe Attorney General shall dedicate and expand the
			 resources provided for the Project Gunrunner initiative of the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives to identify, investigate, and
			 prosecute individuals involved in the trafficking of firearms across the
			 international border between the United States and Mexico.
			(b)ActivitiesIn
			 carrying out this section, the Attorney General shall—
				(1)assign additional
			 agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the area
			 of the United States adjacent to the international border between the United
			 States and Mexico to support the expansion of Project Gunrunner teams;
				(2)establish not
			 fewer than 1 Project Gunrunner team in each State along the international
			 border between the United States and Mexico; and
				(3)coordinate with
			 the heads of other relevant Federal law enforcement agencies and State and
			 local law enforcement agencies to address firearms trafficking in a
			 comprehensive manner.
				(c)Additional
			 staffThe Attorney General may hire Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives agents for, and otherwise expend additional resources
			 needed to adequately support, Project Gunrunner.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $15,000,000 for each of fiscal years 2010 and 2011 to carry out this
			 section.
			3.Enhanced
			 international cooperation
			(a)In
			 generalThe Attorney General, in cooperation with the Secretary
			 of State, shall—
				(1)assign agents of
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the United States
			 mission in Mexico, to work with Mexican law enforcement agencies in conducting
			 investigations relating to firearms trafficking and other criminal
			 enterprises;
				(2)provide the
			 equipment and technological resources necessary to support investigations and
			 to trace firearms recovered in Mexico; and
				(3)support the
			 training of Mexican law enforcement officers in serial number restoration
			 techniques, canine explosive detection, and antitrafficking tactics.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $9,500,000 for each of fiscal years 2010 and 2011 to carry out this
			 section.
			
